DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 11/12/2021. 

Status of Claims
Claims 1-20, 23-24 are pending; of which claims 1-20, 23-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “during a first communication process, establishing a trusted relationship between the first device and the second device, including generating an unlocking key and generating a first long-term key,” followed by “in response to receiving the user input, generating at the first device, a short-term key, wherein the short-term key is generated using the first long-term key,” “transmitting the short-term key from the first device to the second device”, and “receiving, from the second device, an encrypting key generated by the second device using the short-term key”, as part of a process for unlocking the second device using the first device, as in claim 1, as well as corresponding subject matter in claims 10 and 19.

However, Tang does not explicitly teach nor fairly suggest establishing the trusted relationship between the first device and the second device, including generating the unlocking key and generating a first long-term key; generating at the first device, the short-term key, wherein the short-term key is generated using the first long-term key; and transmitting the unlocking key to the second device to unlock the second device.
Schrecker (PGPUB 2013/0268766) teaches establishing a trusted relationship between a first device and a second device including generating an unlocking key (e.g. paragraph 74), and transmitting the encrypted unlocking key to the second device to unlock the second device (e.g. paragraph 66-67, 74).
However, Schrecker does not explicitly teach nor fairly suggest establishing the trusted relationship between the first device and the second device, including generating a first long-term key; and generating at the first device, a short-term key, wherein the short-term key is generated using the first long-term key.
Astrand et al (PGPUB 2016/0286587) teaches generating an unlocking key at a second device and transferring it to the first device (e.g. paragraph 53-56, 60), wherein the key is subsequently transferred from the first device to the second device to unlock the second device (e.g. paragraph 60).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491